This suit was instituted by Mrs. J. Y. Connell, joined by her husband, J. Y. Connell, against Annie Sheldon, in the nature of trespass to try title, the plaintiffs claiming a leasehold interest of seven-eighths (7/8) for the exploiting for oil, gas and other minerals, upon the tract of land situated in Hidalgo County, and being the west five (5) acres of the north ten (10) acres of share Number Twelve (12), in Porcion 41 in Hidalgo County.
This cause involves the same power of attorney and the same contentions as are made in E. C. Dark v. Annie Sheldon, Tex.Civ.App. 129 S.W.2d 830.
The judgment will be affirmed for the reasons stated in the Dark-Sheldon case.
Affirmed.